The prior action is being vacated.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Pre-Appeal Brief Conference Decision held on 04/20/2022 (mailed on 04/28/2022):
Claims 21-40 have been examined.
Claims 1-20 have been canceled by Applicant.
Claims 21-26, 28-33, and 35-40 have been amended by Applicant.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	



Response to Pre-Appeal Brief Conference Decision held on 04/20/2022 (mailed on 04/28/2022)
Drawings
1.	Applicant’s amendments from 01/06/2022 have overcome the drawings objections to from the previous Office Action from 10/21/2021.

Claim Rejections - 35 USC § 112
1.	Applicant’s amendments from 01/06/2022 have overcome the 112(a) or 112 1st paragraph rejections from the previous Office Action from 10/21/2021.
2.	The previous 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejections to claims 21-24, 28-31 and 35-38 from the previous Office Action from 01/26/2022 have been withdrawn..
3.	Applicant’s amendments from 01/06/2022 have overcome the 112(b) or 112 2nd paragraph rejections from the previous Office Action from 10/21/2021.
4.	The previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections to claims 21-40 from the previous Office Action from 01/26/2022 have been withdrawn..


	
Double Patenting
1.	Applicant’s Terminal Disclaimer (TD) filed on 01/06/2022 has overcome the nonstatutory double patenting rejections to claims 21-40 from the previous Office Action from 10/21/2021.
	


Claim Rejections - 35 USC§ 101
1. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition 
of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the 
conditions and requirements of this title.

1.1 	Claims 21-40 rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter, to a judicial exception (i.e., mental process, mental process comparing/matching/grouping, organizing human activity) without significantly more.
1.1.1 	Claims 21, 28 and 35, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), are directed to an abstract idea, which is a judicial exception, the abstract idea being that of “determining whether a transportation request is compatible with a known route associated with a driver/driver system;” “determining an extra distance to be added to the known route as needed;” “comparing the extra distance to an extra distance threshold;” “determining an extra time to be added to the known route as needed;” “comparing the extra time to an extra time threshold;” “ranking/grouping the driver/driver system based on the compatibility between the transportation request and the known route associated with the a driver/driver system” and “matching the transportation request to the transportation driver/driver system based on the ranking.“
In short, the claims are directed to "receiving data/information;” “comparing/matching data/information," “determining an extra data/information to be added based on comparison of two sets data/information;” "ranking/organizing/grouping data/information based on the comparison and matching,” which is an abstract idea that falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because these determinations, concepts, activities that can be performed in the human mind as judgments. The claims recite an abstract idea in the form of a mental process/organizing human activity. These activities, such as "receiving data/information;” “comparing/matching data/information," “determining an extra data/information to be added based on comparison of two sets data/information;” "ranking/organizing/grouping data/information based on the comparison and matchings” are simple steps that can be practically performed in the human mind as a reproduction of received and compared data/information. 
Additionally, the abstract idea is not integrated into a practical application because merely using a computer (i.e., a ride matching system) as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (other) machine, transformation, improvement to an existing technological process, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity, is recited in or encompassed by the claims. Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., one or more memory devices, one or more computing devices/processors coupled to the memory (i.e., a ride matching system), non-transitory computer readable storage medium comprising/storing computer instructions, etc.) and are used e.g., for data/information gathering only or for other activities that are well-understood, routine, and conventional activity in the industry, and moreover, the generically recited computer elements (e.g., a memory, one or more processors coupled to the memory, non-transitory computer readable storage medium storing computer instructions, data store and a processing resource) do not add a meaningful limitation to the abstract idea because they would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting the use of the idea to a particular technological environment (e.g., receiving data/information, comparing/matching data/information, determining an extra data/information to be added based on comparison of two sets data/information, ranking/organizing/grouping data/information based on the comparison and matching) is not enough to transform the abstract idea into a patent- eligible invention (Flook) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad. 
In addition, the respective dependent claims do not further limit claims 21, 28 and 35 such as to transform the claimed invention into more than an abstract idea.


Allowable Subject Matter
1.	Claims 21, 28 and 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
2.	Claims 22-27, 29-34 and 36-40 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Response to Arguments in Pre-Appeal Brief Request from 04/14/2022
Applicant’s arguments in Pre-Appeal Brief Request from 04/14/2022, with respect to claims 21-40, have been considered but are moot in view of the new ground(s) of rejection.  


Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662